DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-25, as originally filed, are currently pending and have been considered below.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

lead generator configured to in claims 9-12, 15 and 16; and
a communication interface in claim 17

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-25 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ganguly (US 2009/0164477).
Although directed to different statutorily-outlined embodiments, the limitations/elements in the body of each independent claim are substantially similar in scope, and are rejected together for efficiency. For the purpose of examination, the prior art citations are applied to the language for the system embodiment, but are equally applicable to the computer readable medium, apparatus and method claims.

Claims 1, 9, 17 and 25: A system, method, apparatus and computer readable medium for supporting a lead verification service, the system comprising: 
a verification server [Fig. 1] (describes seal server); and 
a web server configured to host a website comprising a lead generator, the lead generator [Fig. 1] (describes lead generator server) configured to: 
notify the verification server when a visitor accesses the website to enter information into a form [0012] (describes “Still referring to FIG. 1, the provider may select a link (1) on a website (or the like) that causes an electronic lead form 104 to load into the browser or viewer on the computer 102 or device. For example, the provider may "click on" or select a "click to request a customized quotation from a dealer near you link/button" found on a data generator's website. Thereafter, form data for the electronic lead form 104 page, including a unique identifier for the form, may be transmitted from the data generator's server 100 to the provider's computer 102 and then displayed by internet browser or viewer. The unique identifier transmitted with the form data may be a computer code (e.g., html), a digital image, or other electronic tag that is provided in advance to the data generator server 100 by the seal server 106 (discussed below) and then associated with a specific type of electronic lead form 104.”)
receive a reference key comprising a unique identifier from the verification server [0012] (describes “unique identifier transmitted with the form data may be a computer code (e.g., html), a digital image, or other electronic tag that is provided in advance to the data generator server 100 by the seal server 106”); 
and in response to the visitor submitting the form, send form data to the verification server or at least one interested party, the form data comprising the reference key and at least some of the information entered into the form [0015] (describes “[0015] Still referring to FIG. 1, once prepared, the electronic lead form 104 may be submitted/electronically returned (3) to the lead generator's server 100 from the provider's browser/computer 102 as a prepared electronic form. Then, as an optional step, upon submission of the electronic lead form 104 to the lead generator's server 100, the provider's internet browser 102 or device may be automatically redirected (4) to a post-submission webpage 110 that is likewise displayed on the provider's device using a computer code associated with tie form data/electronic lead form.”).
The system of Claim 9, wherein: the lead generator is further configured to store the reference key in the form; and the reference key allows the at least one interested party to verify the form data.  
11. The system of Claim 10, wherein, to store the received reference key in the form, the lead generator is configured to store a verification universal resource locator (URL) that includes the reference key.  [0013] (describes “Tie first query or tracked data may include: 1) a time and date log corresponding to the transmission time of the query (or alternatively the generation of the form on the browser); 2) the IP-address of the provider's computer 102 or device; 3) the URL of the form being prepared (i.e., the a referrer url); 4) the URL parameters and information in the HTTP request; and 5) the unique identifier associated with the form data. The seal server may include a seal assignment database 107 that includes a collection of unique electronic data seals or identifiers in the form of a graphic image, and a seal request data log 108 (i.e., a computer readable memory.”)
12. The system of Claim 11, wherein, to receive the reference key comprising the unique identifier from the verification server, the lead generator is configured to: receive a script comprising the reference key; send a request for the verification URL according to the script, the request comprising the reference key; receive the verification URL, the verification URL comprising the reference key; and store the verification URL in the form data [0013] (describes “[0013] Still referring to FIG. 1, a computer code (e.g., html) associated with the form data/electronic lead form 104 may contain a script (or similar electronic prompt) to cause a query to be transmitted (2) from the provider's browser/computer 102 to a remotely located seal server 106, processing unit or like device. Specifically, as the form data/electronic lead form 104 is automatically loaded onto the provider's device/computer 102 by the browser (or concurrently therewith), the form data/electronic lead form 104 (specifically, the code therefore) may prompt the provider's device or browser to transmit a first query or tracked data set to a remote seal server 106. Tie first query or tracked data may include: 1) a time and date log corresponding to the transmission time of the query (or alternatively the generation of the form on the browser); 2) the IP-address of the provider's computer 102 or device; 3) the URL of the form being prepared (i.e., the a referrer url); 4) the URL parameters and information in the HTTP request; and 5) the unique identifier associated with the form data. The seal server may include a seal assignment database 107 that includes a collection of unique electronic data seals or identifiers in the form of a graphic image, and a seal request data log 108 (i.e., a computer readable memory).”).  
13. The system of Claim 9, wherein the information entered into the form comprises at least one of: contact information, a product description, or a service description.[0012] (describes “For example, the provider may "click on" or select a "click to request a customized quotation from a dealer near you link/button");[0013] (describes data collected including “2) the IP-address of the provider's computer 102 or device”)  
14. The system of Claim 9, wherein the form data comprises: a uniform resource locator (URL) associated with the website or the form; a timestamp associated with a web browser accessing the website; a network address associated with the web browser; and a screenshot of at least one of the website or the form. [0012] (describes “Thereafter, form data for the electronic lead form 104 page, including a unique identifier for the form, may be transmitted from the data generator's server 100 to the provider's computer 102 and then displayed by internet browser or viewer. The unique identifier transmitted with the form data may be a computer code (e.g., html), a digital image.”); [0013] (describes “Tie first query or tracked data may include: 1) a time and date log corresponding to the transmission time of the query (or alternatively the generation of the form on the browser); 2) the IP-address of the provider's computer 102 or device; 3) the URL of the form being prepared (i.e., the a referrer url); 4) the URL parameters and information in the HTTP request; and 5) the unique identifier associated with the form data.”).  
15. The system of Claim 9, wherein, to notify the verification server when the visitor accesses the website, the lead generator is configured to send a request to the verification server from a web browser in response to the web browser visiting the website and executing a lead verification service script.  [0013] (describes “Still referring to FIG. 1, a computer code (e.g., html) associated with the form data/electronic lead form 104 may contain a script (or similar electronic prompt) to cause a query to be transmitted (2) from the provider's browser/computer 102 to a remotely located seal server 106, processing unit or like device. Specifically, as the form data/electronic lead form 104 is automatically loaded onto the provider's device/computer 102 by the browser (or concurrently therewith), the form data/electronic lead form 104 (specifically, the code therefore) may prompt the provider's device or browser to transmit a first query or tracked data set to a remote seal server 106.”).
16. The system of Claim 15, wherein the lead generator is further configured to: receive verification data along with the reference key; and provide the reference key and additional data that is generated based on the verification data. [0015] (describes “[0015] Still referring to FIG. 1, once prepared, the electronic lead form 104 may be submitted/electronically returned (3) to 
Claims 2-8 and 18-24 are substantially similar in scope to claims 10-16 and are rejected under the same rationale as claims 10-16. See above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Davidow et al., describes a system and method for collecting and processing leads over a network. 
Shanken et al., describes an apparatus, method and computer program for form verification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE MEYERS SHANKER whose telephone number is (571)270-5460. The examiner can normally be reached Monday and Tuesday 10:00am- 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JULIE MEYERS. SHANKER
Examiner
Art Unit 3689



/JULIE M SHANKER/            Primary Examiner, Art Unit 3689